Citation Nr: 1621536	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.
	
The Board remanded the claim in October 2013, June 2014, December 2014, June 2015, and August 2015 to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VMBS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have a current diagnosis of PTSD related to an in-service stressor.

2.  The Veteran has not been shown to have an acquired psychiatric disorder other than PTSD that manifested in service or that otherwise related to his military service.  He also does not have a psychosis that manifested within one year of his military service.



CONCLUSIONS OF LAW

1.   PTSD was not incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).
 
2.  An acquired psychiatric disorder other than PTSD was not incurred in active service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In this case, the AOJ did provide the Veteran with a notice in February 2011, prior to the initial adjudication of the claim in December 2011.  That letter informed him of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, service personnel records, and post-service treatment records are of record and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded a VA examination in November 2011, and additional medical opinions were obtained in March 2014, September 2014, February 2015, and June 2015.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As discussed below, the examination and medical opinions are adequate because they were thorough, supported by rationales, based on a review of the claims folder, and supported by the clinical evidence of record.  The VA examination was also based on clinical testing, and the examiner considered the Veteran's lay assertions regarding his symptoms and stressors.  Thus, the VA examination and opinions are adequate.

The Board also finds that the Appeals Management Center (AMC) has complied with the Board's prior remand directives.  Pursuant to the October 2013 remand, the Veteran's service personnel records were secured, and a medical opinion obtained in March 2014.  Following the June 2014, December 2014, and June 2015 remands, addendum medical opinions were obtained, and pursuant to the August 2015 remand directives, the AMC secured relevant VA treatment records, prior to readjudicating the claim on appeal.  As such, the AMC has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issues on appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As a psychosis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including a psychosis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (DSM-5). See 79 Fed. Reg. 45 ,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board prior to August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is not applicable in the present case.

Service connection for PTSD requires medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. §§ 3.304(f), 4.125(a). 

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of that veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2). 

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See id.  

If a claimed stressor is not related to combat or fear of hostile or military activity, then a veteran's lay statements, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection. See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). See also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).


I.  PTSD

In this case, the Veteran has contended that he currently has PTSD attributable to several in-service stressors.  Specifically, he has alleged that PTSD was incurred as a result of his combat service in Korea. 

The Veteran's service personnel records show that he was a machinist with the 1st Tank Battalion, 1st Armored Division in Korea.  He participated in operations against enemy forces in south and central Korea from August 1951 to July 1952.  Accordingly, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors. 

Nevertheless, the Board finds that the most probative evidence of record weighs against a finding that he has had PTSD at any point during the appeal period that may be related to his in-service stressors.  In this regard, the November 2011 VA examiner determined, upon a full examination and review of the Veteran's reported symptoms and alleged stressors, that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD.  In so finding, he stated that, although the Veteran did endorse some symptoms of PTSD, such as re-living events through nightmares and flashbacks, he did not exhibit other symptoms required to meet the diagnostic criteria, such as emotional numbing, sense of a foreshortened future, and enough physiological hyperarousal symptoms.  Instead, the examiner determined that the Veteran's reported symptoms and the observations made during the interview are consistent with a diagnosis of an adjustment disorder with mixed anxiety and depressed mood.

In a September 2014 addendum medical opinion, the VA examiner stated that, based on the Veteran's self-report, his behavioral presentation, and review of his medical records, there is no evidence to support a diagnosis consistent with PTSD.  The examiner noted that, during the November 2011 VA examination, the Veteran did not report re-living traumatic experiences in the form of nightmares, intrusive memories, or flashbacks consistent with a diagnosis of PTSD.  Moreover, the examiner reviewed and discussed the Veteran's VA treatment records which did not show that he was assessed with PTSD.  Instead, the records showed diagnoses of a cognitive disorder secondary to a stroke and an adjustment disorder related to family difficulties.  The examiner noted that the Veteran had reported some symptoms, such as dreams about the past and crying when he watched Korean War movies; however, he denied having an exaggerated startle response, hypervigilance, and emotional numbing.  The Veteran was also noted to have attended a stress management class in 2008 in response to stress in his family environment. 

In a June 2015 medical opinion, the examiner stated that he had reviewed the Veteran's VA treatment records since the November 2011 VA examination and concluded that the Veteran did not have PTSD.  The examiner cited several relevant VA treatment records, including a January 2015 note indicating that, although the Veteran reported having experienced some life threatening traumas, he did not demonstrate persistent avoidance of stimuli or negative alteration in cognition and mood related to his traumatic military experience.  Moreover, a November 2014 treatment record noted the presence of some PTSD symptoms, but the examiner found that the Veteran did not meet the other criteria required for a diagnosis of PTSD.  In addition, the VA examiner indicated that, during the November 2011 VA examination, the Veteran stated that his psychiatric symptoms did not manifest until after he started experiencing interpersonal relationship difficulties within his family.  The examiner noted that, until that time, the Veteran maintained gainful employment and functioned well despite some dreams related to his military experiences.  

In addition, VA treatment records are negative for a diagnosis of PTSD related to the Veteran's military service.  In fact, a November 2014 neuropsychology examiner assessed the Veteran as having mild vascular neurocognitive disorder and an adjustment disorder with mixed anxiety and depressed mood, but ruled out PTSD following an extensive evaluation.  During the evaluation, the Veteran described significant frustration with his current living situation.  He stated that his wife controls the household finances and does not allow him to go out and engage in activities he previously enjoyed such as playing pool.   The Veteran also reported that his step-daughter and her family live on their property rent-free and that his wife gives them as much money as they need, despite restricting the Veteran' spending.   In addition, the Veteran denied having sleep difficulties.  The examiner indicated that the Veteran endorsed symptoms suggestive of depression, such as loss of energy, feeling worthless, hopeless, and helpless, and boredom.  The Veteran stated that these symptoms were related to frustration with his current living situation. 

Moreover, a February 2015 VA mental health treatment note reflected a diagnosis of adjustment disorder with depressed mood.  In addition, a February 2015 record shows that the Veteran stated that his interest in seeking mental health services began when he met a Vietnam veteran in 2009 who said that he was paid $29,000 for his service-related disabilities.  

The Board finds that the November 2011 VA examination findings, subsequent medical opinions, and multiple assessments from the VA Medical Center examiners to be probative.  In particular, the VA examiner reviewed the claims file and the Veteran's medical history, and he performed a mental status evaluation.  He also discussed the diagnostic criteria for PTSD and provided an explanation as to why the Veteran did not meet the criteria for a diagnosis.  As such, the examiner's conclusions were based on an accurate factual premise and were supported by rationale. 

In light of the foregoing, the most probative evidence of record confirms that the Veteran is not diagnosed with PTSD.  He filed this claim in January 2011.  Thus, the evidence of record must show a diagnosis of PTSD in close proximity thereto or at some point thereafter.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board does acknowledge the Veteran's assertion that he has PTSD related to his in-service stressors.  With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Nevertheless, the Board has found that the Veteran's lay statements are less probative than the post-service medical evidence discussed above which finds that the Veteran does not meet the DSM-IV criteria for PTSD.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).

In summary, the Board finds that the most probative evidence of record demonstrates that the Veteran has not been diagnosed with PTSD as required under 38 C.F.R. §§ 3.304(f), 4.125(a).  As the preponderance of the evidence weighs against the claim for service connection of PTSD, the benefit-of-the-doubt rule does not apply, and service connection for PTSD is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II. Psychiatric Disorder other than PTSD

The Board also finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder other than PTSD.  

Initially, the Board notes that the record contains no diagnosis of a psychosis.  See 38 C.F.R. § 3.384.  As such, the Veteran does not have an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive provisions based on "chronic" symptoms in service (or within the presumptive period under § 3.307), or "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker, 708 F.3d at 1338-39.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a psychiatric disorder.  Indeed, his January 1954 separation examination did not reveal any psychiatric abnormalities.  Moreover, the Veteran's lay statements have not indicated that he had any psychiatric disorder during service.  In fact, he has stated that he began having nightmares of his in-service stressors after discharge.  See March 2011 Veteran's statement.  Therefore, the Board finds that an acquired psychiatric disorder did not manifest in service.

In addition to the lack of evidence showing that an acquired psychiatric disorder manifested during active service or within close proximity thereto, the weight of the evidence of record does not link any current disorder to the Veteran's military service.

Specifically, the November 2011 VA examiner assessed the Veteran as having an adjustment disorder with mixed anxiety and depressed mood.  He reviewed the evidence of record, including the Veteran's lay statements, and found that that there is no evidence to support a relationship between the adjustment disorder and the Veteran's military service.  Instead, the examiner related the Veteran's adjustment disorder to the living arrangement he has with his step-daughter and her alcoholic boyfriend on his property. 

In a March 2014 medical opinion, the VA medical examiner clarified that the Veteran has an adjustment disorder in response to identifiable psychosocial stressors.  Specifically, he indicated that the disorder was related to the daily stress due to his step-daughter, her two children, and her alcoholic boyfriend living with him.  He noted that the stress stems from the boyfriend being drunk and verbally abusive to the step-daughter.  The examiner also stated that that the disorder is unrelated to his military service.  

In a September 2014 addendum medical opinion, the examiner referenced a number of VA treatment records pre-dating the Veteran's claim, which showed that he was diagnosed with a cognitive disorder secondary to a post-service stroke.   In addition, the VA examiner cited to a November 2010 VA psychiatric evaluation which documented a diagnosis of an adjustment disorder related to the difficulties the Veteran experienced in adjusting to his family's living situation.  The Veteran was noted to have attended stress management class in 2008 for the stress present in his family environment, and he also attended several anger management classes in 2008 and 2010. 

In a June 2015 VA addendum medical opinion, the VA examiner stated that the Veteran's diagnosis of an adjustment disorder with mixed anxiety and depressed mood was unchanged from his original assessment in November 2011.  In so finding, the examiner referred to several VA treatment records during the appeal period which reflect that the examiners had diagnosed the Veteran with an adjustment disorder and mild neurocognitive impairment.  Moreover, the examiner stated that, during the November 2011 VA examination, the Veteran did not report a manifestation of psychiatric symptoms until the development of interpersonal difficulties with his family many years after service. 

The Board has considered the Veteran's lay assertions that his current acquired psychiatric disorder is related to his military service.  However, the Board finds that the specific, reasoned opinions of the VA examiner have greater probative value than the Veteran's more general lay assertions in this regard.  The examiner reviewed and considered the evidence of record, including the Veteran's statements, treatment records, and psychological testing results, and provided a medical opinion with supporting rationale relying on that information and evidence as well as his own medical training, knowledge, and expertise.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


